Citation Nr: 0912805	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than January 26, 
2004, for the grant of a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than January 26, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to March 1946. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from February 2004 and July 2004 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  By a May 2005 statement of the case (SOC), the RO 
corrected the effective date for service connection for PTSD 
to January 26, 2004.  

In January 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is of record. 

The Board remanded the case in November 2007, for additional 
development.  It now returns to the Board for further review.  

The issue of entitlement to an effective date earlier than 
January 26, 2004, for TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection 
including for a nervous condition in March 1946, following 
his March 4, 1946, separation from service.

3.  The RO did not adjudicate a claim for any nervous 
disorder prior to its July 2004 rating action granting 
service connection for PTSD.  The March 1946 claim remained 
pending until that time.  

4.  The Veteran has PTSD which has been related to his active 
service by competent medical opinion.  



CONCLUSION OF LAW

The criteria for an effective date of March 5, 1946, for the 
grant of service connection for PTSD, have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession which 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board has afforded herein a complete grant 
of the benefit sought, namely an effective date for service 
connection for PTSD relating back to the day following the 
date of the Veteran's separation from service.  There can be 
no earlier assigned date of service connection for PTSD in 
this case, as a matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Hence, there is no reasonable possibility that 
additional notice or development assistance will further the 
claim for an earlier effective date for service connection 
for PTSD.  Accordingly, no further VCAA notice or development 
assistance is required.  

II.  Entitlement to an Effective Date for Service Connection 
for 
PTSD Earlier Than January 26, 2004

The Veteran was wounded in the face and back by enemy high 
explosive shell fragments in Germany in February 1945, 
resulting in a severe fracture of his left jaw and other 
injuries.  He was treated extensively, and was eventually 
separated from the Army in March 1946 via a Certificate of 
Disability for Discharge.  Among the awards and decorations 
he received are the Combat Infantryman Badge and the Purple 
Heart Medal.

Service-connected disabilities currently in effect are 
residuals, gunshot wounds, left cheek and jaw, with complete 
deformity of left side of face and impairment of use of jaw, 
evaluated as 50 percent disabling since March 1946; and 
residuals, gunshot wounds, upper posterior chest, with 
moderately severe damage to Muscle Groups IV and II, and 
entrance and exit scars, rated as Muscle Group IV, severe, 
evaluated at 30 percent from March 5, 1946.  A total (100 
percent) rating based on individual unemployability due to 
service-conneced disabilities has been in effect since 
January 26, 2004.

The Veteran contends that he should be assigned service 
connection for PTSD from his separation from service in March 
1946.  He bases this claim on his honorable service, his 
award of numerous medals including the Silver Star Medal for 
valor in World War II, his service-connected combat wound 
residuals, and symptoms of PTSD which have been present ever 
since service.  He also bases the claim on his submission of 
a claim for service connection for a nervous disorder in 
March 1946, which remained unadjudicated until the grant of 
service connection for PTSD in February 2004, made effective 
from January 2004 on the basis of a claim received in that 
month.

The effective date for a grant of direct service connection 
will be the day following separation from active service if a 
claim is received within one year after separation from 
service, or unless entitlement arose at a later date (based 
on disability not having been present until a later date).  
Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155; see Norris v. West, 12 Vet. App. 
413, 421 (1999).

In this case, the Veteran submitted his initial claim in 
March 1946, in which he claimed a nervous disorder manifested 
by nervousness, a startle reaction, difficulty concentrating, 
and headaches.  He utilized VA's claim form, "Veterans 
Application for Pension or Compensation for Disability 
Resulting from Active Military or Naval Service."  The Board 
believes this must be construed as a formal claim for service 
connection for a nervous disorder and/or a claim for service 
connection for PTSD.  The RO did not address that claim, and 
in fact did not address a claim for service connection for a 
psychiatric disorder until the Veteran submitted another 
claim for a nervous disorder in January 2004.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis 
of PTSD requires exposure to a traumatic event, or stressor.  
A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.  The sufficiency of a stressor is a 
medical determination, and the occurrence of a claimed 
stressor is an adjudicatory determination.  Id.

The claims folder contains a medical note dated in June 1947 
by C. B. McVay, M.D., in which that physician notes the 
Veteran's history of symptoms including a "nervous heart", 
"attacks of palpitation tremor and nervousness," 
nightmares, and, beginning from March 1947, "recurrent 
attacks of nausea, epigastric pain, and recent dizziness with 
eating."

The Veteran was afforded a VA examination in December 2008 to 
address questions of etiology and onset of any PTSD, to 
include as related to his claim in 1946.  The examiner 
reviewed the claims file and noted the Veteran's history of 
World War II combat service with gunshot wounds, as well as 
his claim in 1946 and the private physician's evaluation in 
March 1947.  The examiner also noted the Veteran's report of 
developing PTSD following his wounding in service, and 
further noted the Veteran's report of startle response, 
anxiety, and difficulty concentrating in his 1946 claim, 
which the examiner found to be consistent with increased 
arousal characteristic of PTSD.   The examiner also noted 
that the Veteran reported avoidance of reminders of war, 
including war movies, and difficulties with combat footage 
when watching the news.  He also avoided thinking about his 
war trauma.  The Veteran also reported an ongoing history of 
difficulty sleeping, including at least weekly being up for 
perhaps two hours during the night.  The examiner noted the 
Veteran's history of sporadic symptoms of persistence of 
trauma, with worsened symptoms during periods of significant 
stress.  The Veteran had no history of significant violence 
or trauma other than during his World War II service.  

Ultimately, the VA examiner found that the Veteran meets the 
criteria for a diagnosis of chronic PTSD, and further found 
that the Veteran's PTSD was most likely caused by his war 
trauma, and that his PTSD has consistently, if sporadically, 
manifested for the past 60 years, since service.  Thus, in 
effect, the examiner concluded that the Veteran has had PTSD 
since his discharge from service in 1946.  

Accordingly, in the absence of contrary medical evidence, the 
Board finds that the preponderance of the evidence favors a 
grant of service connection for PTSD effective from March 5, 
1946, the day following separation from service.  The matter 
of whether a compensable degree of disability was shown at 
any time during the intervening years will be addressed by 
the RO in effectuating this decision.




ORDER

An effective date of March 5, 1946, is allowed for the grant 
of service connection for PTSD.  


REMAND

The Veteran's claim for an effective date earlier than 
January 26, 2004, for the grant of TDIU, must be reviewed by 
the RO in the first instance, based on the Board's grant of 
an earlier effective date for service connection for PTSD.  A 
higher evaluation for underlying service-connected 
disabilities over prior periods, and any impairment in 
capacity for substantially gainful employment earlier than 
January 26, 2004, due to all service-connected disabilities 
including PTSD, may warrant an earlier effective date for 
TDIU.

In addition, where the Veteran submits a claim for a TDIU 
rating, as he has done here, the Board may not reject that 
claim without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Following any appropriate development, 
including adjudication of the issue of 
appropriate rating(s) for the Veteran's 
service-connected PTSD for the period 
beginning with the effective date for 
service connection of March 5, 1946, the 
RO should readjudicate the remanded TDIU 
claim.  If the benefit sought is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


